Citation Nr: 1131640	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  07-35 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of the spine.  

2.  Entitlement to service connection for muscle and joint deterioration.

3.  Entitlement to service connection for a heart condition.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to an increased rating for service-connected lumbar laminectomy and discectomy, L5-S1, due to trauma with degenerative changes, currently evaluated as 40 percent disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to April 1975.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).

A Travel Board hearing was held before the undersigned in September 2010.  A transcript of the hearing is of record.  At the hearing, the Veteran submitted additional evidence with a waiver of initial RO consideration of such evidence.  The Veteran was also granted a 30-day abeyance period for the submission of additional evidence to support his claim of service connection for a heart condition.  The Veteran thereafter submitted additional evidence without a waiver of RO review.

In October 2010, the Veteran submitted an August 2010 letter from psychologist J.D.S. that discusses posttraumatic stress disorder (PTSD).  The Veteran indicated the letter was being submitted in support of his claim.  A claim for service connection for PTSD has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  

The claims for service connection for a heart condition and bilateral hearing loss, and for an increased evaluation for lumbar laminectomy and discectomy are REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

At his September 2010 Travel Board hearing, prior to promulgation of a decision by the Board, the Veteran withdrew his appeals regarding service connection for arthritis of the spine and muscle and joint deterioration.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's Substantive Appeals regarding service connection for arthritis of the spine and muscle and joint deterioration have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

At his September 2010 Travel Board hearing, the Veteran stated that he wished to withdraw his appeals regarding service connection for arthritis of the spine and muscle and joint deterioration.  See Board Hearing Tr. at 2; VA Form 21-4138, received September 14, 2010.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing or at a Board hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  The Veteran has properly withdrawn his appeals seeking service connection for arthritis of the spine and muscle and joint deterioration.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues and they are dismissed.  


ORDER

The appeals concerning entitlement to service connection for arthritis of the spine and muscle and joint deterioration are dismissed.


REMAND

The Veteran seeks service connection for a heart condition and for bilateral hearing loss and an increased rating for lumbar laminectomy and discectomy, L5-S1, due to trauma with degenerative changes.  Before the Board can adjudicate these claims on the merits, additional development is required.

I.  Treatment Records 

On July 2007 VA examination, the Veteran reported that he underwent a hearing test at the Dallas VA Medical Center (VAMC) about twelve years prior and that this test revealed hearing loss.  The record does not contain VA audiometry results from that time period.  As such audiometry may be pertinent to the Veteran's claim of service connection for bilateral hearing loss, relevant VA treatment records should be obtained.

A January 2008 letter from Dr. D.Z. states that he is the Veteran's attending physician and that the Veteran has chronic back pain and radiculopathy and "has sensorineural hearing loss that [has] show[n] no improvement for many years."  The record does not contain complete treatment records from Dr. D.Z. nor has the Veteran been asked to provide such records.  As these records may be relevant to the Veteran's hearing loss and lumbar spine claims, he must be asked on remand to provide the full dates of when he has been treated by Dr. D.Z. and to provide VA Form 21-4142, Authorization and Consent to Release Information to VA, for treatment with this physician.

At the September 2010 hearing, the Veteran reported that in August 2010 he began seeking treatment for his lumbar spine condition with Dr. J.M.  Board Hearing Tr. at 5.  In October 2010, the Veteran submitted treatment records from J.M. for August and September 2010.  If the Veteran is still seeking treatment with J.M., then updated treatment records would be pertinent to his claim for an increased evaluation of the service-connected lumbar spine disability.  Therefore, he should be asked to provide VA Form 21-4142 for treatment with Dr. J.M. since September 2010.

The Veteran also testified that he has been receiving treatment for about five years from private physicians Cougar, McDonald, and Caldwell for his heart condition.  Board Hearing Tr. at 7-8.  He indicated that these physicians all work for one practice and stated that he had not provided VA with treatment records from them.  Id. at 9.  Although the record was held open for 30 days to provide him an opportunity to submit records of treatment from these physicians, he only submitted an October 2010 letter from Dr. Caldwell.  He did not submit, and the record does not contain, any other treatment records from Dr. Caldwell.  Records from Drs. Cougar and McDonald also have not been associated with the claims file.  As will be explained below, the evidence does not establish that the Veteran has a current heart condition; therefore, records showing treatment for such a condition are crucial to the Veteran's claim.  He should be asked on remand to provide VA Form 21-4142 for treatment with Drs. Caldwell, Cougar, and McDonald.

II.  VA Examinations

	A.  Heart Condition

The Veteran alleges that he has a heart condition that is related to exposure to herbicides during service.  

Pertinent law and regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period starting on January 9, 1962, and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(iii) (2010).  A March 2008 National Personnel Records Center (NPRC) record indicates that the Veteran served in Vietnam, but his exact tour dates were unclear.  A service personnel record shows he went to Vietnam in December 1970 and a February 1972 service treatment record indicates he returned from Vietnam in September 1971.  As this evidence shows the Veteran was in Vietnam during the pertinent time period, he is presumed to have been exposed to an herbicide agent. 

Certain diseases shall be service connected if the Veteran was exposed to an herbicide agent during service, if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2010). 

During the course of this appeal, VA added ischemic heart disease to the presumptive disabilities listed in 38 C.F.R. § 3.309(e) as being presumptively related to herbicide exposure.  75 Fed. Reg. 53,202, 53,216 (Aug. 31, 2010).  The final rule is applicable to claims pending before VA on August 31, 2010 and therefore applies to the Veteran's claim.  Id. at 53,202.  Ischemic heart disease is defined as "acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina".  Id. at 53,216.

An October 2010 letter from the Veteran's private physician, Dr. Caldwell, states that the Veteran has a "history of a prior myocardial infarction."  This letter does not, however, state whether the Veteran has a current heart disability.  A current disability is a requirement for establishing service connection, even on a presumptive basis.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (finding that in the absence of proof of a present disability there can be no valid claim for service connection); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (finding that the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim").  

In McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), the United States Court of Appeals for Veterans Claims (Court) made clear that VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

Here, it is established that the Veteran was exposed to herbicides during service and the October 2010 letter from Dr. Caldwell raises the possibility that the Veteran may have ischemic heart disease.  Additionally, at the September 2010 hearing, the Veteran testified that he experienced shortness of breath and fatigue in service and subsequent to service.  Board Hearing Tr. at 10.  This competent testimony alleging continuity of symptomatology indicates that a current heart condition may otherwise be associated with the Veteran's service.  However, there is insufficient competent medical evidence on file for VA to determine whether the Veteran currently has ischemic heart disease that may be presumptively service-connected based on herbicide exposure or if he has another heart condition that may be etiologically related to herbicide exposure or otherwise to his service.  If the treatment records that are being requested on remand do not establish that the Veteran has ischemic heart disease that is presumptively related to herbicide exposure, then the Board still finds that the McLendon elements are satisfied and VA has a duty to obtain an examination to determine the etiology of any current heart condition.

	B.  Bilateral Hearing Loss 

The Veteran alleges that his bilateral hearing loss is related to in-service noise exposure from being stationed near the flight line as a weather observer.  He testified at the September 2010 hearing that his job involved reporting weather conditions outside on the runways and in their immediate vicinity.  Board Hearing Tr. at 6.  He stated that when he was stationed inside the weather station he did not wear hearing protection, but he did wear ear plugs when he went outside on the runway.  Id.  The Veteran's DD Form 214 shows that his military occupational specialty (MOS) in the Air Force was weather observer.  The Veteran is competent to report that his MOS exposed him to noise, since he has knowledge of the facts and circumstances of his service and exposure to noise is a matter that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2010).  His reports of noise exposure in service are consistent with the places, types, and circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2002).  The Board also finds, for purposes of this remand, that his statements regarding in-service noise exposure are credible.

The Veteran was afforded a VA examination in July 2007 to assess the etiology of bilateral hearing loss; however, this examination was inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Veteran reported his in-service noise exposure as a weather observer and stated that he had some post-service noise exposure with inconsistent use of hearing protection in his positions in construction, as an inspector for the Texas Highway Department, and in the engineering department at the Dallas VAMC.  The Veteran reported having gradual hearing loss over the last five to seven years and noted that he had audiometry completed by VA about twelve years previously that had shown some hearing loss.  

The examiner discussed that October and November 1968 entrance audiometry results revealed significant variations in threshold shifts.  He indicated that these results reflected significant test/retest reliability issues and were questionable.  He noted that pure tone thresholds on December 1974 periodic examination revealed some threshold shifts from entrance audiometry, but hearing remained well within normal limits.  The examiner provided the following opinion:  

Based on questionable reliability of results at enlistment, normal hearing at separation, no claim for hearing loss . . . until 2006, his report that hearing loss . . . started 5-7 years ago, no evidence of hazardous noise exposure or acoustic trauma in the [service treatment records], and considerable civilian noise exposure, it is my opinion [that] current hearing loss . . . [is] less likely as not related to acoustic trauma in service.

Although the examiner noted the Veteran's report of noise exposure during service, his opinion that the Veteran did not have acoustic trauma during service because it was not noted in the service treatment records indicates he may not have considered the Veteran's competent and credible statements regarding his in-service noise exposure. 

Additionally, the VA examiner did not consider the Veteran's statements that VA audiometry had reflected some hearing loss twelve years prior.  He also interpreted the Veteran's statements that he had some civilian noise exposure with inconsistent use of hearing protection to mean that he had "considerable" post-service noise exposure.  At the September 2010 hearing, the Veteran clarified that his post-service jobs did not involve exposure to loud noises.  Board Hearing Tr. at 6-7.  He also testified that he could not remember having occupational exposure to loud noises for a very long time.  Id. at 7.

Therefore, the July 2007 VA examiner's opinion is inadequate as it does not appear to have considered all pertinent evidence of record, particularly the Veteran's competent and credible statements.  Remand is required to return the July 2007 examination report to the examiner for clarification of his opinion, based on consideration of the Veteran's competent and credible statements and any other pertinent evidence added to the record since the July 2007 VA examination.  


	C.  Lumbar Spine Disability

The Veteran's most recent VA examination to evaluate the severity of his service-connected lumbar spine disability was in July 2007.  At the September 2010 hearing, the Veteran testified that this condition had worsened since that examination.  Board Hearing Tr. at 12.  

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The Court has held that where the Veteran claims that a service-connected disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (noting that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).  As the Veteran's testimony raises the possibility that his lumbar spine condition has increased in severity since the most recent VA examination, a new examination is required on remand.

III.  AOJ Initial Review

In October 2010 the Veteran submitted private treatment records without a waiver of AOJ initial review.  Therefore, these records must be reviewed by the AOJ on remand.  38 C.F.R. § 20.1304(c) (2010).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's audiological treatment records from the Dallas VAMC, to include, but not limited to, any audiometry test results dated in the mid-1990s.  If any of the records requested are unavailable, clearly document the claims file to that effect.

2.  With any needed assistance from the Veteran, obtain all treatment records relating to the Veteran's treatment with Dr. J.M., Dr. D.Z., and Drs. Cougar, McDonald, and Caldwell.  If any of the records requested are unavailable, clearly document the claims file to that effect.

3.  If the records requested in item 2 do not establish that the Veteran has ischemic heart disease that is presumptively related to herbicide exposure, schedule the Veteran for an examination to determine the diagnosis of any heart condition and its nature and etiology.  The claims folder should be made available to and be reviewed by the examiner in conjunction with the examination.  After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should specifically identify whether the Veteran has a heart condition, to include ischemic heart disease.  If a heart condition other than ischemic heart disease is diagnosed, the examiner should also address the following question:

Is it at least as likely as not (50 percent or greater) that the diagnosed heart condition is related to any incident of military service, including exposure to herbicides?   

For purposes of this examination, the examiner should accept as true the Veteran's statements to the effect that he experienced shortness of breath and fatigue in service and subsequent to service.  

A report of the examination should be prepared and associated with the Veteran's VA claims folder.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  After completing the development requested in items 1 and 2, return the July 2007 VA examination report to the examiner who conducted that examination for clarification.  If the examiner who conducted the July 2007 examination is not available, then request that another competent examiner provide the clarification, based on a full review of the record.  The claims folder should be made available to and be reviewed by the examiner in conjunction with this request.  
For purposes of this request, the examiner should accept as true the Veteran's statements to the effect that he had noise exposure during service from being stationed near the flight line as a weather observer and that noise exposure after service was not significant.  
The examiner should specifically address the following question:

Is it at least as likely as not (50 percent or greater) that bilateral hearing loss is related to any incident of military service, including claimed in-service noise exposure?   

A report of the clarifying opinion should be prepared and associated with the Veteran's VA claims folder.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  Schedule the Veteran for an examination to determine the current nature and severity of his service-connected lumbar spine disability.  The claims file should be made available to and reviewed by the examiner in connection with the examination.  Any functional loss due to pain, weakened movement, excess fatigability, or incoordination on movement should be noted in the examination report.  The examiner should also note if any objective neurologic abnormality is present which is associated with the Veteran's service-connected lumbar spine disability, and, if so, the severity of such neurological abnormality(ies).  Any specialist consultations and/or diagnostic testing deemed necessary by the examiner should be accomplished.  A report of the examination should be prepared and associated with the Veteran's VA claims file. 

6.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal (to include consideration of any evidence submitted without a waiver of AOJ initial review).  If any of the benefits sought on appeal remain denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Donnie R. Hachey
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


